Order filed January 12, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00269-CV
                                       ____________

                             NATHANIEL JONES III, Appellant

                                               V.

                                   JAMIE SULLA, Appellee


                          On Appeal from the 333rd District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-41188




                                          ORDER

       Appellant=s brief was due December 15, 2011. No brief or motion for extension of time
has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the brief was
late, to the clerk of this court on or before February 10, 2012, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM